—Appeal from order (denominated as from a judgment), Supreme Court, New York County (Paula Omansky, J.), entered February 22, 1996, which granted plaintiffs posttrial motion for, inter alia, interest on unpaid medical expenses and an award of attorneys’ fees pursuant to Insurance Law § 5106, deemed an appeal from the judgment, same court and Justice, entered March 28, 1996, upon a verdict in plaintiffs favor, awarding plaintiff $200,000 for past pain and suffering, $100,000 for future pain and suffering, $14,000 for medical expenses, $6,000 for tuition payments, and $20,000 for lost wages, and, so considered, the judgment unanimously affirmed, with costs.
The jury’s assessment of damages does not deviate materi*540ally from what is reasonable compensation, where, before the accident, plaintiff had been a healthy person who raised two children as a single parent, supported herself, obtained a BA and was taking postgraduate accounting courses, and, after the accident, suffered a permanent learning disability, frequent insomnia, severe headaches, an inability to concentrate, cognitive impairment and general reduction in the enjoyment of life. We have considered defendants’ other arguments and find them to be without merit. Concur — Milonas, J. P., Nardelli, Mazzarelli and Andrias, JJ.